DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a PPH amendment filed on 02/02/2022.
Claims 1-7 and 12-16 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John W. Fitzpatrick (REG. No. 41,018).

The Specification is  amended as follows:
1.	 (Currently Amended) A motor arrangement with a SIL level of 3, comprising: 
a soft starter; 
a switching device; and 
an electric motor connected to the switching device, whereby the soft starter is connected upstream to the switching device, the soft starter being coupled with a power supply, the soft starter including a plurality of live phases, 
[[a]] the corresponding electromechanical switch are arranged in each respective phase of the plurality of live phases, 
wherein, in the soft starter, on a side of the respective semiconductor switching elements and the respective electromechanical switches facing the electric motor, the plurality of live phases are connected in a circuit forming a star point, the circuit forming [[a]] the star point including at least one passive component and being configured to detect a voltage drop in a defective state of at least one of the respective semiconductor switching element and the respective electromechanical switch occurring across a respective semiconductor switching element and a respective electromechanical switch parallel-connected to the respective semiconductor switching element.

Allowable Subject Matter
Claims 1-7 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 5:  In view of the limitations the closest prior art as shown in pto-1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a motor arrangement/a diagnostic method for detection of at least one of a defective semiconductor switching element of a plurality of semiconductor switching elements, and a defective electromechanical switch of a plurality of electromechanical switches in a soft starter including a plurality of live phases, the soft starter being an 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846